     6:21-cv-01246-TLW      Date Filed 08/20/21   Entry Number 19    Page 1 of 2




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH CAROLINA
                            GREENVILLE DIVISION

Richard Demarcus Rosemond,                    Case No. 6:21-cv-01246-TLW

              PLAINTIFF

       v.
                                                             Order
Berkshire Hathaway Corporation,

              DEFENDANT



      Plaintiff Richard Demarcus Rosemond, proceeding pro se, filed this civil action

alleging trademark violations. ECF No. 1. The matter now comes before the Court for

review of the Report and Recommendation (Report) filed by the magistrate judge to

whom this case was assigned. ECF No. 14.

      After reviewing the Complaint, the magistrate judge recommends summarily

dismissing the case because it is frivolous. Plaintiff did not file objections to the

Report. This matter is now ripe for decision.

      The Court is charged with conducting a de novo review of any portion of the

Report to which a specific objection is registered, and may accept, reject, or modify,

in whole or in part, the recommendations contained in that Report. 28 U.S.C. § 636.

In the absence of objections to the Report, the Court is not required to give any

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 200

(4th Cir. 1983). In such a case, “a district court need not conduct a de novo review,

but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident

                                          1
     6:21-cv-01246-TLW     Date Filed 08/20/21   Entry Number 19     Page 2 of 2




Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory

committee’s note).

      The Court has carefully reviewed the Report. For the reasons stated by the

magistrate judge, the Report, ECF No. 14, is ACCEPTED. This action is hereby

DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED.1

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

August 20, 2021
Columbia, South Carolina




1 The Court notes that this is one of four cases filed by Plaintiff this calendar year
alleging substantively the same frivolous issue. See No. 6:21-cv-00051-TLW (D.S.C.);
6:21-cv-00052-TLW (D.S.C.); 6:21-cv-00223-TLW (D.S.C.). The magistrate judge
recommends that the Court consider the imposition of sanctions against Plaintiff. The
Court declines to impose sanctions at this time, but takes this opportunity to warn
Plaintiff that the Court will consider imposing monetary or other sanctions against
him if he continues to pursue frivolous litigation.


                                          2
